DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the amendment to claims 16-20 makes these claims eligible to be rejoined.  This is persuasive and these claims have been rejoined.
Applicant argues that the cited art fails to teach the newly added limitation concerning a phase change.  This is persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the spray head" in line 16.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 depends from itself.
Allowable Subject Matter
Claims 1-5, 7-15 and 21 are allowed.
Kay et al. (US 2010/0136242) teaches a process of cold-spraying metal particles (Abst.) comprising the steps of: mixing a powder with a heated and pressurized process gas to produce a mixture (¶¶ 0016-0017), the process gas heated to 200-800°C with a pressure of 20-45 Bar (¶ 0019); flowing the powder mixture through a nozzle to impart supersonic velocities and spray the powder onto a substrate (¶¶ 0017); and cooling the nozzle by expanding compressed nitrogen as a cooling fluid in a cooling jacket which surrounds the nozzle (compressed liquids in a cooling jacket expand due to temperature increases from contact with the warmer component that is being cooled) (¶¶ 0016; 0028; Fig. 3). Kay teaches that the cooling fluid is nitrogen, but fails to teach a cooling fluid with the claimed liquid-vapor critical point nor that the cooling fluid undergoes a phase change.
Siljan et al. (US 2007/0000787) teaches a process of cooling a component (Abst.) and explains that the compressed cooling fluid can either be nitrogen or carbon dioxide (i.e. a cooling fluid having a liquid-vapor critical point within the claimed range) (¶ 0042).  However, Siljan teaches that the compressed carbon dioxide is a gas and does not teach or suggest a phase change.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests the process of claim 1 wherein a compressed cooling fluid having the claimed liquid-vapor critical point undergoes a phase change by expanding and/or vaporizing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712